Citation Nr: 0206113	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  01-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral below knee varicose veins, currently rated as 60 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 60 percent for bilateral 
varicose veins, and denied entitlement to a TDIU.

In a May 2001 statement, the veteran asserted that his 
service-connected varicose veins had caused him to have a 
psychiatric disorder, described as major depression.  A 
previous claim for direct or secondary service connection of 
a psychiatric disorder was denied in a May 1995 rating 
decision, and the veteran did not perfect an appeal from that 
decision.  Thus, the veteran's renewed assertion that his 
psychiatric disorder is attributable to his service-connected 
varicose veins constitutes a request to reopen a claim for 
direct or secondary service connection for a psychiatric 
disorder.  The issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has provided all necessary notice and assistance 
to the veteran, and sufficient evidence for an equitable 
disposition of the appeal is of record.

2.  The veteran's bilateral varicose veins disability is 
currently manifested by intermittent edema of the legs, and 
aching and fatigue of the legs after prolonged standing or 
walking.

3.  There are no exceptional or unusual manifestations of the 
varicose veins disability that render the schedular criteria 
inadequate to evaluate it.

4.  The veteran's only service-connected disability is 
varicose veins of both legs, evaluated as 60 percent 
disabling.

5.  The veteran's varicose vein disorder alone does not 
prevent him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for varicose veins of the left and right legs have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997); 
38 C.F.R. §§ 3.321(b)(1), 3.951(a), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.104, Diagnostic Code 7120 (2001).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records reflect that varicose 
veins in both of his legs were found during service.  In an 
October 1976 rating decision, the RO established service 
connection for varicose veins, described as moderately severe 
in the right leg, and mild in the left leg.  The RO assigned 
a 30 percent rating for the bilateral disorder.

Records in the veteran's claims file dated in 1976 through 
1982 reflect that the veteran was working for VA, at least 
part of that time as a file clerk.  VA medical records 
reflect that he received intermittent treatment for his 
varicose veins in the 1970s and 1980s, including surgery on 
multiple occasions.  In 1988, the veteran received treatment, 
including surgery, for sarcoidosis, with lung involvement.

In May 1989, a physician in a medical unit of the veteran's 
employer, the United States Postal Service, noted that the 
veteran had varicose veins in both lower extremities.  The 
physician recommended that the veteran limit standing to four 
hours per day.  The physician indicated that the veteran 
could work eight hours per day, if standing was limited to 
four hours per day.  Also in May 1989, private physician 
Rafael A. Brito, M.D., wrote that the veteran could not 
remain standing for a long time, because of his recurrent 
varicose vein condition.

In May 1989, the veteran requested an increased rating for 
the varicose veins in both of his legs.  He reported that his 
legs frequently became swollen, and that he sometimes had to 
be absent from his job because of the manifestations of the 
varicose vein condition.  He reported that he worked in a 
post office, and that his work required standing and walking 
around the office most of the time.

A venogram performed at a private vascular clinic in August 
1989 revealed deep venous insufficiency in the right leg that 
was mild at the knee level and severe at the calf level, and 
severe superficial venous insufficiency.  In the left leg, 
there was mild deep venous insufficiency at the knee level, 
and moderate superficial venous insufficiency.

In a January 1990 evaluation by private psychiatrist Alina 
Vales de Morales, M.D., the veteran reported that he was 
under psychiatric care.  He reported that he had been 
operated on for his left lung two years before for 
sarcoidosis, and that he had not been feeling well and had to 
be absent from work.  This had created tension and problems 
at work, and he felt others were laughing at him.  Dr. Vales 
reported the impression that the veteran had a paranoid 
disorder, and a major depressive disorder with hypomaniacal 
features by history.

Records dated in January 1990 indicate that the veteran was 
still employed by the Postal Service, as a distribution and 
window clerk.  Postal Service and union documents dated in 
1990 reflect that the veteran had been evaluated by 
psychiatrists to determine his ability to work.  A 
psychiatrist chosen by the Postal Service found that the 
veteran was not able to perform efficiently at his regular 
duties, but recommended that the veteran be assigned to light 
duties, preferably where he would not be exposed to 
customers.  A psychiatric evaluation that the veteran 
submitted to his employer indicated that the veteran was not 
able to perform any kind of work.

On VA medical examination in May 1990, the veteran reported 
that in both legs he had swelling, persistent pains, and 
cramps at rest.  He reported that the leg symptoms were 
exacerbated with walking distances as short as 400 to 500 
meters.  The examiner noted that the veteran's gait was 
guarded.  The examiner found large, tortuous varicosities and 
small superficial varicosities in the right leg, and small, 
tortuous varicosities in the left leg.

A local police report indicates that the veteran was 
hospitalized in June 1990 after an apparent suicide attempt.

In a July 1990 rating decision, the RO increased the rating 
for the bilateral varicose vein disorder from 30 percent to 
50 percent.

In April 1992, a VA physician wrote that the veteran suffered 
from peripheral venous insufficiency that was aggravated by 
prolonged standing.  The physician recommended that the 
veteran be on his feet as little as possible at his job.

In August 1993, the veteran requested an increased rating for 
his varicose veins disability.  He requested service 
connection for a nervous disorder, claimed as a result of his 
varicose veins.  He reported that the varicose veins made him 
unable to stand for prolonged periods, and that his physical 
limitations caused problems in his employment.  He asserted 
that the problems at work caused him stress that led to 
nervous disorders requiring psychiatric treatment.

In September 1993, private psychiatrist Diego L. Coira, M.D., 
wrote that the veteran had major depressive disorder that was 
secondary to his disability due to varicose veins in both 
lower extremities.

On VA examination in May 1994, the veteran reported pain, 
swelling, cramps, and a heavy sensation in his legs.  The 
examiner found that the veteran had bilateral below the knee 
varicose veins, more on the right than on the left.  On 
psychiatric examination, the veteran reported stress related 
to his work, particularly to his interactions with 
supervisors and coworkers.  The examiner's impression was 
dysthymia with paranoid personality features.  The examiner 
expressed the opinion that the veteran's emotional condition 
was not a direct result of his service-connected varicose 
veins; but that his emotional problems were related to anger 
due to work-related issues, possibly including the lack of 
restructuring of his work to adjust to his physical 
disorders.

In March 1995, venous testing revealed significant deep 
venous insufficiency bilaterally, significant superficial 
venous insufficiency in the left leg, removal of the right 
greater saphenous vein, and varicose veins bilaterally.

In a May 1995 rating decision, the RO denied service 
connection for a neuropsychiatric condition, on a direct 
basis, or as secondary to service-connected varicose veins.  
The RO also denied an increased rating for varicose veins.

In August 1995, the veteran underwent surgery on his right 
leg for his varicose veins.  

A September 1995 Postal Service medical unit report indicated 
that the veteran was able to work no more than four hours per 
day.  In a September 1995 psychiatric evaluation, the veteran 
reported that his job required him to stand eight hours a 
day, but his varicose veins made him unable to stand that 
long.  The veteran had been under psychiatric treatment since 
1989.

In December 1995, a VA physician wrote that the veteran 
should be permitted to work in a seated position, due to his 
severe deep vein insufficiency and varicose veins, which 
required surgeries.  The physician indicated that a standing 
position aggravated the condition.

In December 1996, the veteran requested an increased rating 
for his service-connected varicose veins.  He reported that 
the condition had worsened.

On VA examination in February 1997, the examiner noted 
bilateral below the knee varicose veins that were more than 
two centimeters in diameter.  The varicosities were large, 
severely dilated, saccular, and tortuous.  There was scar and 
ulcer formation on the dorsum of both great toes.  There was 
fungus on both feet on all toes.  There was involvement of 
the deep circulation, with positive Perthes and Trendelenburg 
tests.  There was edema of both legs.  The examiner noted 
that symptomatology worsened upon exertion.  In a May 1997 
rating decision, the RO increased the rating for bilateral 
below the knee varicose veins from 50 percent to 60 percent.

In January 2000, private physician Mario Maldonado Ramirez, 
M.D., wrote that the veteran had a history of sarcoidosis 
affecting the lungs since 1987, that the veteran had severe 
venous insufficiency of the lower extremities, and that the 
veteran had major depression since 1990.  Dr. Maldonado 
Ramirez indicated that the multiple chronic conditions made 
the veteran unable to be around a large number of people, 
unable to stand for a long time, and unable to tolerate 
exposure to dust, fumes, and aerosols.  Dr. Maldonado Ramirez 
concluded that the veteran could not work anymore.

Venous reflux studies performed in January 2000 revealed mild 
venous reflux in two veins and severe venous reflux in one 
vein in the right leg, and minimal to mild venous reflux in 
three veins in the left leg.  Also in January 2000, a VA 
psychiatrist reported that the veteran had recurrent major 
depression with psychotic features.  The psychiatrist wrote:

In my opinion this patient is unable to 
work due to symptoms of major depression 
with psychotic features and recurrent 
suicidal ideas.  He also has physical 
conditions that affect his job 
performance.

A statement from the Postal Service documents that the 
veteran applied for disability retirement in February 2000.  
In February 2000, the veteran filed a claim for TDIU.  He 
reported that he had worked for the Postal Service from 1983 
to 1999.  He reported that his educational background 
included completion of four years of college.

The veteran's claims file contains two photographs that show 
the varicose veins on his lower legs.  The claims file 
contains notes from ongoing VA outpatient psychiatric 
treatment in April 2000 and July 2000.

In April 2000, Dr. Maldonado Ramirez wrote that the veteran 
had venous problems since 1973, sarcoidosis since 1987, and 
major depression since 1990.  Dr. Maldonado Ramirez wrote 
that sarcoidosis severely limited a person's ability to work.  
He wrote that the veteran was affected emotionally, which 
made it hard to overcome his depression, and that the 
veteran's work with the Postal Service aggravated his venous 
problems.  Dr. Maldonado Ramirez concluded that all of the 
veteran's conditions made him totally incapacitated to 
continue in his job.

In April 2000, a Postal Service manager reported that the 
veteran had stopped working in December 1999, and that he had 
retired due to disability from severe venous insufficiency, 
sarcoidosis, depression, and anxiety.  The manager indicated 
that the veteran's duties had been changed while he was 
working, and that he had been placed on limited duty status.  
The manager indicated that the veteran had reported pain and 
swelling in his legs, and that operations on his legs and 
recovery from those operations had caused the veteran to miss 
many days of work.

On VA examination in April 2000, the veteran reported 
swelling, cramping, and constant aching pain in both lower 
legs.  He reported increased pain after prolonged walking.  
The examiner found abundant visible varicosities on both 
lower legs.  The varicosities were about one centimeter in 
diameter.  Perthes' and Trendelenburg's tests were positive 
in both legs.  In both legs, examination did not reveal 
stasis pigmentation, ulcers, eczema, edema, or board-like 
edema.

In a May 2000 rating decision, the RO denied an increased 
rating for varicose veins, and denied the claim for TDIU.

A Postal Service document dated in August 2000 indicates that 
the veteran was approved for disability retirement.

In May 2001, a former coworker of the veteran wrote that he 
had worked with the veteran at the Post Office for ten years.  
The coworker wrote that the veteran always complained of pain 
in his legs, and that on many occasions the veteran was 
authorized to sit down and raise his legs to alleviate the 
pain.

In a May 2001 statement, the veteran wrote that his service-
connected varicose vein disorder had led to changes in the 
duties to which he was assigned in his employment with the 
Postal Service.  He reported that, even after those changes, 
the venous disorder made him unable to stand for periods as 
long as his job required.  He reported that his supervisor 
became unhappy with his limitations, and frequently 
criticized him directly and to others.  The veteran reported 
that he became increasingly unhappy, and was diagnosed with 
depression.  He reported that his vein condition continued to 
worsen, and that he had surgery for the condition two times 
in 1995 and 1996.  He reported that the symptoms often made 
him unable to put on his shoes.  He reported that he had 
eventually become completely unable to work.  He reported 
that he continued to have swelling, pain, and cramps in his 
legs, and that he was unable to drive.  He reported that he 
continued to need medication for a psychiatric disorder.

In a May 2001 notice of disagreement, the veteran appealed 
the May 2000 rating decision that denied an increased rating 
for varicose veins and denied his claim for TDIU.

II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the dated of enactment of the VCAA, 
or filed before the date of enactment and not yet final as to 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to claims for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of amendments relating 
to claims to reopen, not here relevant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

There is no issue as to substantial completeness of the 
veteran's applications for an increased rating and for TDIU.  
See 38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA has notified the veteran of information and evidence 
needed to substantiate his claims, and has assisted him in 
obtaining any necessary evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The veteran has received VA examinations, most recently in 
April 2000, that addressed the conditions relevant to his 
claims.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  He was notified of 
pertinent regulations, including rating criteria, in a June 
2001 SOC, which also provided him notice of the reasons and 
bases for the denials.  A June 2001 cover letter that 
accompanied the SOC informed the veteran what evidence must 
be shown in order to support his claims.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001): 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(a)-
(b)).

The requirements of the VCAA have been substantially met by 
the RO.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran, because the provisions of this rule merely implement 
the VCAA, and do not provide any rights other than those 
provided by the VCAA.

B.  Increased rating for varicose veins

The veteran is seeking a higher evaluation for varicose veins 
in both legs.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Separate rating codes, or diagnostic 
codes, identify the various disabilities.  38 C.F.R. Part 4 
(2001).  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2001).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).

Parts of the VA rating schedule, including the criteria for 
rating varicose veins, were amended effective January 12, 
1998.  See 62 Fed. Reg. 65,219 (Dec. 11, 1997) (codified at 
38 C.F.R. § 4.104, Diagnostic Code 7120).  The current appeal 
for an increased rating is an appeal from a May 2000 rating 
decision.  The current version of the rating schedule (the 
one effective since January 1998) is applicable to the 
current appeal.  The current criteria for rating varicose 
veins are as follows:

With the following findings attributed to 
the effects of varicose veins: Massive 
board-like edema with constant pain at 
rest  
.........................................
.......... 100 percent

Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration
  ........................................................ 60 percent

Persistent edema and stasis pigmentation 
or eczema, with or without intermittent 
ulceration  ......... 40 percent

Persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema  
.........................................
............. 20 percent

Intermittent edema of extremity or aching 
and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery  
............................................... 10 percent

Asymptomatic palpable or visible varicose 
veins
  ......................................................... 0 percent

Note: These evaluations are for 
involvement of a single extremity.  If 
more than one extremity is involved, 
evaluate each extremity separately and 
combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).

On examination in February 1997, the manifestations of the 
veteran's bilateral varicose veins included edema and ulcers.  
On examination in April 2000, the examiner did not find 
edema, eczema, stasis pigmentation, or ulcers.  There are 
many accounts that the veteran has fatigue and increased pain 
with prolonged standing or walking.  Under the criteria of 
the current rating schedule, the manifestations of the 
veteran's varicose veins are consistent with a 10 percent 
rating for each leg.  Under 38 C.F.R. § 4.25, two ten percent 
ratings are combined to a 19 percent rating.  38 C.F.R. 
§ 4.25 (2001).  Both of the veteran's legs have varicose 
veins, so a bilateral factor of 10 percent of the 19 percent 
rating, or 1.9 percent, should be added.  See 38 C.F.R. 
§ 4.26 (2001).  This 21 percent evaluation, however, must be 
converted to the nearest number divisible by 10.  38 C.F.R. 
§ 4.25(a) (2001).  Thus, the rating applicable to the 
veteran's current manifestations of bilateral varicose veins 
is 20 percent.

The 60 percent rating currently in effect for the veteran's 
bilateral varicose veins was assigned under the rating 
schedule that was in effect prior to January 12, 1998.  Under 
that version of the rating schedule, Diagnostic Code 7120, 
for varicose veins, provided, among other things, that a 60 
percent rating was to be assigned for bilateral varicose 
veins when Perthes' and Trendelenberg's tests were positive 
(showing involvement of the deep circulation).  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).  Although the current 
manifestations of the veteran's varicose veins do not meet 
the criteria for a 60 percent rating under the revised rating 
schedule, VA regulations provide that a readjustment to the 
rating schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment, 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  38 C.F.R. § 3.951(a) 
(2001).  Although there were some differences in the 
manifestations noted in VA examinations in 1997 and 2000, in 
light of the ongoing reports of pain and diminished endurance 
for standing and walking, it cannot be said that the medical 
evidence clearly shows improvement in the veteran's varicose 
vein condition.  Thus, there is not a basis for a reduction 
below the 60 percent rating that was in effect when the 
rating schedule changed.  At the same time, the current 
manifestations of the varicose veins do not warrant a rating 
in excess of that 60 percent rating.  Therefore, the claim 
for an increased rating is denied.

The RO has also considered whether referral to the 
appropriate authority for consideration of an extraschedular 
evaluation is warranted.  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).

In this case, there is evidence that the veteran's varicose 
vein disability has interfered with his employment, and has 
resulted in several hospitalizations for surgery.  The Board 
finds that the effects of the diminished endurance for 
standing, and the periods of disability due to surgeries, do 
not exceed the level of impairment contemplated by a 60 
percent rating under the regular schedular standards.  There 
is evidence that the veteran's varicose veins have impaired 
his earning capacity.  But reports from the veteran and 
physicians who have seen him indicate that the impairment of 
his earning capacity is not due exclusively to his service-
connected varicose veins, but to that disability combined 
with disabilities due to a psychiatric disorder and to 
sarcoidosis, conditions for which service connection has not 
been established.  The Board finds that the rating assigned 
for the service-connected disability due to varicose veins 
fully compensates for the earning capacity loss attributable 
solely to that disability.  Furthermore, the current rating 
schedule includes ratings that, when combined for both legs, 
would be higher than the currently-assigned 60 percent 
rating.  Those higher ratings could be assigned if the left 
and right leg varicose vein disorders ever meet the criteria 
for them.

C.  TDIU

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2001).  If the veteran has one service-connected 
disability, the total rating may be considered if that 
disability is rated at 60 percent or more.  Id.  The Court 
has defined substantially gainful employment as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran has one service-connected disability, varicose 
veins of both legs.  That disability is rated at 60 percent.  
Therefore, he meets the schedular criteria for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  A total rating 
would be warranted if he were unable to secure or follow a 
substantially gainful occupation solely as a result of 
service-connected disabilities.

Because the veteran meets the schedular criteria for 
consideration of a TDIU under 38 C.F.R. § 4.16 (a), a TDIU 
under 38 C.F.R. § 4.16(b) is not for consideration.  
(38 C.F.R. § 4.16(b) provides for referral of cases for 
extraschedular consideration if a veteran is unemployable by 
reason of service-connected disability, but does not meet the 
schedular requirements for consideration under 38 C.F.R. 
§ 4.16(a)).

The veteran has reported that he completed four years of 
college.  Records in the claims file indicate that, after his 
military service, the veteran worked as a file clerk for VA 
for several years, and then worked for the Postal Service for 
more than fifteen years.  At the Postal Service, he worked as 
a mail carrier, and later was switched to duties inside a 
post office.  There is considerable evidence that the 
veteran's job attendance and ability to perform his duties 
was adversely affect by disabilities.  The veteran retired in 
2000 due to disabilities.

The disabilities that affected the veteran's job performance 
and led to his retirement included his service-connected 
disability, varicose veins of both legs, and two non-service-
connected disabilities, sarcoidosis and a psychiatric 
disorder.  From as early as 1989, physicians indicated that, 
because of the veteran's varicose vein condition, he should 
not work at a job that required standing all day.  The 
veteran has received treatment for a psychiatric disorder 
since 1990.  In 1990, a psychiatrist recommended that the 
veteran work at duties in which he could be away from 
customers.

In January 2000, Dr. Maldonado Ramirez wrote that the 
veteran's venous insufficiency, major depression, and 
sarcoidosis made the veteran unable to stand for a long time, 
unable to be around a large number of people, and unable to 
tolerate exposure to dust, fumes, and aerosols.  Dr. 
Maldonado Ramirez concluded that the veteran could not work 
anymore.  In April 2000, Dr. Maldonado Ramirez wrote that the 
veteran's sarcoidosis was a condition that generally severely 
limited a person's ability to work, that the veteran was 
affected emotionally, which made it hard to overcome his 
depression, and that the veteran's work aggravated his venous 
problems.  Dr. Maldonado Ramirez concluded that all of the 
veteran's conditions made him totally incapacitated to 
continue in his job.

A VA psychiatrist concluded in 2000 that the veteran could 
not work because of his psychiatric disorder.  The 
psychiatrist concluded that the veteran's physical disorders 
also affected his ability to work.

Also in 2000, a manager with the Postal Service reported that 
the veteran had retired due to disability from severe venous 
insufficiency, sarcoidosis, depression, and anxiety.  The 
manager noted that the veteran had been placed on limited 
duty and had missed many days of work because of his venous 
disorder and treatment for it.  A former coworker of the 
veteran wrote in 2001 that the veteran had regularly 
complained of leg pain, and had at times been allowed to 
elevate his feet to alleviate the pain.

The veteran has indicated that he had increasing difficulty 
with work, and eventually ceased being able to work, because 
of the venous disorder in his legs and because of his 
psychiatric disorder.  He asserts that his psychiatric 
disorder arose because supervisors and coworkers mistreated 
him.

Medical and mental health professionals attribute significant 
employment impairment to each of the veteran's disabilities.  
The veteran's work for the postal service apparently required 
that he spend a substantial portion of his work day standing.  
The veteran's educational level, completion of four years of 
college, and his work history including some clerical duties, 
reflect an ability to do work consistent with the 
requirements for some sedentary jobs.  While the veteran's 
mental health disorder and sarcoidosis may further limit his 
work capacity, no health professional has provided an opinion 
that the veteran's venous disorder alone renders him 
unemployable.  The preponderance of the evidence is against a 
finding that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected varicose vein disability.  Therefore, the 
claim for TDIU is denied.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for varicose veins of the left and right legs is denied.

Entitlement to a total rating based on individual 
unemployability (TDIU) is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

